J. Seaborn Holt, Associate Justice. This is a workmen’s compensation case. Tom West, a pulpwood hauler, was severely injured when a dead tree fell on him breaking a leg, three ribs and four other ribs being torn loose. His kidneys, pelvis and abdomen were also injured. Mr. West filed a claim for compensation against the Lake Lawrence Pulpwood Company for workmen’s compensation benefits. The referee and the full commission denied compensation on the ground that the evidence did not show that West was an employee of the Lake Lawrence Pulpwood Company. The circuit court affirmed the action of the commission and this appeal by West followed. There is presented only one question on this appeal and that is whether there was any substantial evidence to support the finding of the commission. We have repeatedly held that we must affirm if there is any substantial evidence to support the commission’s action. In the very recent case of Moore v. Long-Bell Lumber Company, 228 Ark. 345, 307 S. W. 2d 533, we said: “Under our well established rule, since the enactment of our Workmen’s Compensation Law, we have consistently held that the findings of the Commission are entitled to the same verity as would attach to a jury’s verdict and that the circuit court on appeal to it, and this court, must affirm if there is any substantial evidence to support the Commission’s finding, and we think there was such substantial evidence shown here. See J. L. Williams & Sons v. Smith, 205 Ark. 604, 170 S. W. 2d 82; Baker v. Silaz, 205 Ark. 1069, 172 S. W. 2d 419; Hughes v. Tapley, 206 Ark. 739, 177 S. W. 2d 429; Fordyce Lumber Company v. Shelton, 206 Ark. 1134, 179 S. W. 2d 464. In Wren v. D. F. Jones Const. Co., 210 Ark. 40, 194 S. W. 2d 896, we used this language: ‘Under our Workmen ’s Compensation Law the Commission acts as a trier of the facts — i. e., a jury — in drawing the inferences and reaching the conclusions from the facts. We have repeatedly held that the finding of the Commission is entitled to the same force and effect as a jury verdict. In Ozan Lbr. Co. v. Garner, 208 Ark. 645, 187 S. W. 2d 181, in affirming the finding of the Commission to the effect that the worker was an independent contractor and not an employee, we said: “We are not concerned here with the preponderance of the testimony. After a careful review of the entire record, we have reached the conclusion that there is substantial evidence presented to support the Commission’s finding that appellee, at the time of his injury, was an independent contractor.” ’ ” In the present case the evidence shows that appellee, Lake Lawrence Pulpwood Company, exercised no control over the details of the work. West’s job was to haul pulpwood to the railhead at Norman where he was paid. The loading and hauling of the logs were left solely to the discretion of West. The evidence further shows that West did the cutting of the timber without the supervision of Lake Lawrence Pulpwood Company. The proof further shows that West furnished his own tools for the cutting and hauling of the logs, employed and paid his own employees and that he, West, was injured upon land leased by him for timber cutting. There is no evidence that West was required to work for any certain time or on any particular day and the method of payment to him was by the cord. The stipulated amount was paid for each cord of wood hauled, the price varying with the distance of the haul. The evidence does not show that the hauling of pulpwood was a part of the Lake Lawrence Pulpwood Company’s operation, in fact the evidence indicates that the aforesaid company purchased only from haulers. The only evidence in any way contradicting this is that West testified that he thought he was covered by workmen’s compensation. We said in Fagan Electric Company v. Green, 228 Ark. 477, 308 S. W. 2d 810, that: “The rule is also well settled that in testing the sufficiency of the evidence before the Commission, the Circuit Court, on appeal from the Commission, and this Court, on appeal from the Circuit Court, must weigh the testimony in its strongest light in favor of the Commission’s findings.” Affirmed. Robinson and Johnson, JJ., dissent.